UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1247



LON R. FRANK; MINNY FRANK,

                                           Plaintiffs - Appellants,


          versus


BRANCH BANKING & TRUST COMPANY,

                                              Defendant - Appellee,

          and


CENDANT CORPORATION, & John Does 1-99;
TRILEGIANT CORPORATION, & John Does 1-99,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:05-cv-01292-AMD)


Submitted: July 20, 2006                       Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Lon R. Frank, Minny Frank, Appellants Pro Se. Brian L. Moffet,
GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Lon and Minny Frank appeal the district court’s order

dismissing with prejudice their civil action for constructive

fraud, fraud, and fraudulent concealment.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   Frank v. Branch Banking

& Trust Co., No. 1:05-cv-01292-AMD (D. Md. Jan. 19, 2006).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -